Citation Nr: 0032103	
Decision Date: 12/08/00    Archive Date: 12/20/00	

DOCKET NO.  99-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left hip 
and left lower extremity as a result of surgical treatment by 
the Department of Veterans Affairs in October 1994.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The appellant, his wife, and B. S.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

There is no medical evidence of a relationship between VA 
surgery in October 1994 and complaints of left hip pain and 
left leg numbness years later. 


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left hip and left lower 
extremity is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such additional disability was service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability, but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. Those amendments apply only 
to claims for compensation under 38 U.S.C.A. § 1151 which 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 
63 Fed. Reg. 31263 (1998).  As the veteran filed his claim in 
April 1998, the amendments to this statute apply to his 
claim.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  However, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
instant case, as an opinion was sought by the RO from a 
physician, who reviewed the veteran's medical records, as to 
the relationship, if any, between VA surgery and his 
complaints of pain and numbness in the left hip and left leg, 
the Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim and the duty to assist him has been 
fulfilled.  The Board will, therefore, proceed to decide the 
merits of the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,    (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

The record discloses that, in October 1994, at a VA medical 
center, the veteran underwent cervical spine surgery, with a 
bone graft from the left ilium, which is the superior portion 
of the hip bone.  (Although the veteran has asserted that he 
would not have consented to surgery had he known that nerve 
damage was a possible complication of the surgery, prior to 
surgery he signed Standard Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures, which listed nerve damage as 
a risk of removing a disc and bone from the neck and 
replacing it with bone from the hip.)

A VA medical certificate shows that, in January 1998, over 
three years after the cervical spine surgery with iliac crest 
bone graft, the veteran was seen at a VA medical facility 
with a complaint of pain of 2 weeks duration from the bone 
graft site on his left hip.  X-rays of the left pelvis showed 
postoperative changes consistent with his history; there was 
no evidence of fracture or dislocation, and the remaining 
bony structures were intact.  The veteran was referred to a 
pain clinic, but he canceled his appointment.

In June 1998, the veteran was seen by Jitu D. Kothari, M.D., 
a private physician, for evaluation of left hip pain.  On 
examination, a left hip surgical scar was well healed; a 
neurological examination of the left lower extremity was 
normal; straight leg raising was negative; there was no 
weakness in any major group of muscles of the lower 
extremities.  X-rays were reported as consistent with the VA 
X-rays in January 1998.  Dr. Kothari's impression was 
residual pain from donor site, left hip, probably a contusion 
or injury to the superficial sensory nerve.  The Board notes 
that Dr. Kothari did not report an opinion that any such 
nerve injury occurred during the VA cervical spine surgery in 
October 1994.

In May 1999, a VA physician reviewed the veteran's medical 
records and reported that: the veteran underwent a C5-6 
anterior cervical diskectomy and fusion in October 1994; 
there were no irregularities in the operative technique or 
postoperative care; the operation was performed competently 
and without error; and the veteran complained of pain around 
the donor site beginning in January 1998.  The reviewing 
physician stated that there is a risk of chronic pain 
following iliac crest harvest; however, such pain invariably 
begins immediately after the operation and persists; such 
pain can occur without any error in harvesting technique or 
negligence on the part of the surgeon.  (Emphasis added.)  
The reviewing physician offered an opinion that the fact that 
the veteran's pain did not occur until over 3  years after 
surgery leads to a conclusion that the pain is totally 
unrelated to the operative procedure in October 1994.  

At a personal hearing before the undersigned in October 1999, 
the veteran testified that he had pain in the left hip and 
numbness of the left leg.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA medical or surgical treatment, the following 
considerations will govern:  It will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith; and the mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of VA 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) 
(2000).

In the veteran's case, his private physician offered an 
opinion in June 1998 that he probably had sustained a 
contusion or injury of some kind to a nerve which accounted 
for the onset of left hip pain in January 1998, but the 
physician did not relate any nerve injury to the VA surgery 
in October 1994.  A VA physician, who reviewed the veteran's 
medical records, found that the veteran's complaint of left 
hip pain is totally unrelated to the VA surgery.  There is 
thus no medical evidence linking the veteran's current 
complaints to the VA cervical spine surgery in 1994.  The 
veteran and his witnesses, as lay persons, are not qualified 
to offer an opinion on a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board concludes that there is no competent evidence of record 
that VA cervical spine surgery in October 1994 resulted in 
any additional disability.  Having made that determination, 
it is not necessary for the Board to reach the question of 
whether VA surgery in October 1994, as contended by the 
veteran, involved negligence by the surgeon who performed the 
operation.  Entitlement to compensation under 38 U.S.C.A. 
§ 1151 is not established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left hip and left lower 
extremity as a result of surgical treatment by the Department 
of Veterans Affairs in October 1994 is denied.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

